   Case 1:19-cr-00575-CCB Document 43 Filed 08/04/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                 U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                        101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                  BALTIMORE, MARYLAND 21201
                                                                                       (410) 962-3220
                                                                                     Fax (410) 962-6836


                                       August 4, 2020



 MEMORANDUM TO COUNSEL

        Re:      United States v. Davonte Harrison, et al.
                 Criminal No. CCB-19-0575


 Dear Counsel:

         This will confirm the results of our conference call today. To permit the
 government to complete providing discovery, and allow defense counsel time to review
 that discovery, no motions deadline will be set at this point. A status report is due from
 government counsel, after conferring with defense counsel, by October 2, 2020. Further,
 the government will file an amended motion to exclude time under the Speedy Trial Act.

        Despite the informal nature of this ruling, it shall constitute an Order of
 Court, and the Clerk is directed to docket it accordingly.


                                               Sincerely yours,


                                                       /S/

                                               Catherine C. Blake
                                               United States District Judge
